DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 09/24/2021, responding to the Office Action mailed on 07/07/2021, has been entered. The present Office Action is made with all the suggested amendment being fully considered. 
REASONS FOR ALLOWANCE
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken wither singly or in combination fails to anticipate or fairly suggest that limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be improper. 
Regarding claims 1, and 3-5, the closet prior arts is Suzuki (US 2012/0044580).
Regarding claim 1, as explained in the previous office action, Suzuki teaches a lens barrel having in part the limitation of claim 1; however, Suzuki fails to disclose or reasonably suggest that the lens barrel comprising: a third lens holding member configured to hold the third lens unit and including a fourth engagement portion engaged with a fourth cam portion provided on the first cam member; and a fourth lens holding member for holding a fourth lens unit, wherein the fourth lens holding member is supported movably in the optical axis direction by a guide bar held by the first lens holding member and the third lens holding member.
Regarding claim 3, as explained in the previous office action, Suzuki teaches a lens barrel having in part the limitation of claim 1; however, Suzuki fails to disclose or reasonably suggest the lens barrel further comprising a base member configured to rotatably support the first cam member, and wherein the base member has a receiving portion which a protrusion portion provided on the second cam member contacts when an external force is applied to the lens barrel. 
Regarding claim 4, as explained in the previous office action, Suzuki teaches an optical apparatus having in part the limitation of claim 4; however, Suzuki fails to disclose or reasonably suggest that the optical apparatus comprising: a third lens holding member configured to hold the third lens unit and including a fourth engagement portion engaged with a fourth cam portion provided on the first cam member; and a fourth lens holding member for holding a fourth lens unit, wherein the fourth lens holding member is supported movably in the optical axis direction by a guide bar held by the first lens holding member and the third lens holding member.
Regarding claim 5, Suzuki teaches an optical apparatus having in part the limitation of claim 5; however, Suzuki fails to disclose or reasonably suggest the optical apparatus further comprising a base member configured to rotatably support the first cam member, and wherein the base member has a receiving portion which a protrusion portion provided on the second cam member contacts when an external force is applied to the lens barrel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872